Per Curiam:
A motion for a rehearing on the ground of newly-discovered evidence should be made, not to this court, but to the State Industrial Board. Whatever informal understanding there may have been with the Board in this case does not excuse such a motion. Furthermore, the moving papers disolose that the claimant was employed by the Ohio company to fire its boiler and by the appellant as its night watchman, duties not inconsistent with each other, but do not disclose that the accident occurred while he was acting in the former capacity. On the merits, therefore, the appellant is not entitled to a rehearing. Award unanimously affirmed, with costs in favor of the State Industrial Board. Motion to remit case .to State Industrial Board denied, with ten dollars costs in favor of said Board.